 



Exhibit 10.2
FIRST AMENDMENT TO PURCHASE AGREEMENT
          FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) dated as of
January 24, 2007 by and among ROCKWELL AUTOMATION, INC., a corporation organized
under the laws of Delaware (“Seller”), ROCKWELL AUTOMATION OF OHIO, INC., a
corporation organized under the laws of Ohio (“Rockwell Ohio”), ROCKWELL
AUTOMATION CANADA CONTROL SYSTEMS, a general partnership organized under the
laws of the province of Ontario, Canada (“Rockwell Canada”), GRUPO INDUSTRIAS
RELIANCE S.A. DE C.V., a company organized under the laws of Mexico (“Rockwell
Mexico”), ROCKWELL AUTOMATION GMBH (formerly known as Rockwell International
GmbH), a company organized under the laws of Germany (“Rockwell Germany”, and
together with Rockwell Ohio, Rockwell Canada and Rockwell Mexico, the “RA Sub
Sellers”) and BALDOR ELECTRIC COMPANY, a corporation organized under the laws of
Missouri (“Buyer”).
W  I  T  N  E  S  S  E  T  H  :
          WHEREAS, Seller, the RA Sub Sellers and Buyer are parties to the
Purchase Agreement dated as of November 6, 2006 (the “Agreement”); and
          WHEREAS, Seller, the RA Sub Sellers and Buyer desire to amend the
Agreement as set forth herein;
          NOW, THEREFORE, in consideration of the premises, the mutual
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Seller, the RA Sub
Sellers and Buyer hereby agree as follows, effective as of November 6, 2006:
          SECTION 1 Capitalized Terms. Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings ascribed to them in the
Agreement.
          SECTION 2 Amendment to Section 2.1. Section 2.1 of the Agreement is
hereby amended by deleting therefrom the phrase “, effective as of the Effective
Time”.
          SECTION 3 Amendments to Section 3.2(b). Section 3.2(b) of the
Agreement is hereby amended by (a) inserting the phrase “or clauses (v) or
(vi) below” in subsection (iv) thereof immediately following the phrase “any
matters or items referred to in clauses (ii) or (iii) above”, (b) redesignating
subsections (v) and (vi) thereof as subsections (vii) and (viii), respectively,
and (c) inserting the following as subsections (v) and (vi) thereof:

 



--------------------------------------------------------------------------------



 



     “(v) the Closing Statement will not include any amounts for liabilities
(A) for, or in connection with or relating to, the Financing or any guarantee
thereof, (B) for, or in connection with or relating to, indebtedness for
borrowed money, (C) for, or in connection with or relating to, termination of
any employee after the Closing Time,
(D) incurred by the Acquired Companies after the Closing Time outside of the
Ordinary Course of Business, (E) incurred by the Acquired Companies after the
Closing Time in connection with or relating to the closing of the transactions
contemplated hereby or (F) of, or in connection with or related to, any entities
merged into any of the Acquired Companies after the Closing Time;
     (vi) the Closing Statement will not include REC’s minority share interest
in Rockwell Automation Asia Pacific Limited;”
          SECTION 4 Amendment to Section 4.1. The third sentence of Section 4.1
of the Agreement is hereby amended by deleting such sentence in its entirety and
inserting in lieu thereof the following:
“The Closing, together with the passage to Buyer of title to the Shares assigned
at the Closing and risk of loss with respect to the Business and the Shares,
will be deemed to be effective at 10:00 a.m., Greenville, South Carolina time,
on the Closing Date (the “Closing Time”) so long as the closing deliveries set
forth in Sections 4.2 and 4.3 have been made at or before such time; provided,
however, that if the closing deliveries set forth in Sections 4.2 and 4.3 have
not been made at or before such time, the Closing Time will be the time that the
closing deliveries set forth in Sections 4.2 and 4.3 have been made on the
Closing Date, except that notwithstanding anything to the contrary contained
herein, for tax and accounting purposes, the Closing will be deemed to be
effective at 5:00 p.m., Greenville, South Carolina time, on the Closing Date
(the “Effective Time”).”
          SECTION 5 Amendment to Section 4.2(i). Section 4.2(i) of the Agreement
is hereby amended by deleting therefrom the phrase “the Effective Time” and
inserting in lieu thereof the phrase “the Closing Time”.
          SECTION 6 Amendment to Section 8.1. The caption to Section 8.1 of the
Agreement is hereby amended by deleting therefrom the phrase “the Effective
Time” and inserting in lieu thereof the phrase “the Closing Date”.
          SECTION 7 Amendment to Section 8.6. Section 8.6 of the Agreement is
hereby amended by deleting the phrase “the Effective Time” in all places it
appears therein and inserting in lieu thereof in all such places the phrase “the
Closing Time”.
          SECTION 8 Amendment to Section 8.7. Section 8.7 of the Agreement is
hereby amended by deleting the phrase “the Effective Time” in all places it
appears therein and inserting in lieu thereof in all such places the phrase “the
Closing Time”.
          SECTION 9 Amendment to Section 8.8(b)(i). The second sentence of
Section 8.8(b)(i) of the Agreement is hereby amended by deleting therefrom the
phrase “the Effective Time” and inserting in lieu thereof the phrase “the
Closing Time”.
          SECTION 10 Amendment to Section 8.10. Section 8.10 of the Agreement is
hereby amended by deleting the phrase “the Effective Time” in all places it
appears therein and inserting in lieu thereof in all such places the phrase “the
Closing Time”.

2



--------------------------------------------------------------------------------



 



          SECTION 11 Amendment to Section 8.11. Section 8.11 of the Agreement is
hereby amended by inserting at the end thereof the following:
     ”(d) Anything contained herein to the contrary notwithstanding, if Seller
or REC is unable to effectuate the transfer of REC’s minority share interest in
Rockwell Automation Asia Pacific Limited to Rockwell Ohio prior to Effective
Time as contemplated by Item 7 of Schedule 8.1(a), Buyer will cause REC to
effectuate such transfer of REC’s minority share interest in Rockwell Automation
Asia Pacific Limited to Rockwell Ohio as soon as practicable following the
Closing Date (and will assist Seller in obtaining any necessary consents to
effectuate such transfer).”
          SECTION 12 Amendment to Section 8.17(b)(iv). Section 8.17(b)(iv) of
the Agreement is hereby amended by inserting the phrase “or the Closing”
immediately following the phrase “expressly contemplates will survive the
Effective Time”.
          SECTION 13 Amendment to Section 8.18. Section 8.18 of the Agreement is
hereby amended by deleting the phrase “the Effective Time” in all places it
appears therein and inserting in lieu thereof in all such places the phrase “the
Closing Time”.
          SECTION 14 New Section 8.19. Clause (ii) of Section 8.19 of the
Agreement is hereby amended by deleting therefrom the phrase “(provided that
Buyer may substitute therefor policies of at least the same coverage and amounts
containing terms and conditions which are, in the aggregate, no less
advantageous to the insured than the current policies maintained by Seller and
its Affiliates (including the Acquired Companies))” and inserting in lieu
thereof the phrase “(provided that Buyer may substitute therefor policies with
coverage of at least $25,000,000 and containing terms and conditions which are,
in the aggregate, no less advantageous to the insured than the current policies
maintained by Seller and its Affiliates (including the Acquired Companies))”.
          SECTION 15 New Section 8.22. The following is hereby inserted as
Section 8.22 of the Agreement:
     “SECTION 8.22 Conduct of Business Between the Closing Time and the
Effective Time. On the Closing Date, between the Closing Time and the Effective
Time, Buyer will, and will cause the Acquired Companies to, (a) conduct the
Business solely in the Ordinary Course of Business, except that the Acquired
Companies may enter into agreements in connection with the Financing and Buyer
may merge shell companies holding no assets (other than minimal cash balances)
or liabilities formed by Buyer prior to the Closing Date with and into REC, REC
Holding and REC Technologies, and (b) use Cash only in connection with the
operation of the Business in the Ordinary Course of Business. Without limiting
the generality of the foregoing, on the Closing Date, between the Closing Time
and the Effective Time, Buyer will not, and will cause the Acquired Companies
not to, use Cash (x) to pay dividends or make distributions or payments to Buyer
or any of its Affiliates, (y) in connection with or relating to the closing of
the transactions contemplated hereby or (z) in connection with or relating to
the Financing or any guarantee thereof or any merger of any entities into any
Acquired Companies.”

3



--------------------------------------------------------------------------------



 



          SECTION 16 Amendment to Section 9.1. Clause (ii) of the first sentence
of Section 9.1 of the Agreement is hereby amended by deleting therefrom the
phrase “(which Schedule 9.1 will be deemed to be amended to reflect the deletion
of any such employees whose employment terminates prior to the Effective Time
and the addition of any employees of Seller and its Affiliates (other than the
Acquired Companies) who become engaged primarily in the Business with the
consent of Buyer (which consent will not be unreasonably withheld, conditioned
or delayed) between the date hereof and the Effective Time)” and inserting in
lieu thereof the phrase “(which Schedule 9.1 will be deemed to be amended to
reflect the deletion of any such employees whose employment terminates prior to
the Closing Time and the addition of any employees of Seller and its Affiliates
(other than the Acquired Companies) who become engaged primarily in the Business
with the consent of Buyer (which consent will not be unreasonably withheld,
conditioned or delayed) between the date hereof and the Closing Time)”.
          SECTION 17 Amendment to Section 13.8(a). The last sentence of
Section 13.8(a) of the Agreement is hereby amended by deleting therefrom the
phrase “the Effective Time” and inserting in lieu thereof the phrase “the
Closing Time”.
          SECTION 18 Amendments to Schedule 1. Schedule 1 to the Agreement is
hereby amended by (a) deleting the phrase “items 96 through 106” in the
definition of “Retention Bonus Arrangements” and inserting in lieu thereof the
phrase “items 96 through 108” and (b) deleting the phrase “the Effective Time”
in all places it appears in the definitions of “Asbestos Liabilities” and
“Special Indemnity Costs” and inserting in lieu thereof in all such places the
phrase “the Closing Time”.
          SECTION 19 Amendment to Schedule 5.7. Schedule 5.7 to the Agreement is
hereby amended by deleting such Schedule 5.7 in its entirety and inserting in
lieu thereof Schedule 5.7 attached hereto.
          SECTION 20 Amendment to Schedule 5.18. Schedule 5.18 to the Agreement
is hereby amended by deleting such Schedule 5.18 in its entirety and inserting
in lieu thereof Schedule 5.18 attached hereto.
          SECTION 21 Reference to and Effect on the Agreement.
          (a) Each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Agreement as amended hereby. No reference to this Amendment need be made in any
instrument or document at any time referring to the Agreement, a reference to
the Agreement in any of such to be deemed to be a reference to the Agreement as
amended hereby.
          (b) Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect.
          SECTION 22 Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute a single instrument.

4



--------------------------------------------------------------------------------



 



          SECTION 23 Governing Law. This Amendment will be governed by and
construed in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date first above written.

            ROCKWELL AUTOMATION, INC.
      By:   /s/ Rondi Rohr-Dralle         Name:   Rondi Rohr-Dralle       
Title:   Vice President, Corporate Development     

            ROCKWELL AUTOMATION OF OHIO, INC.
      By:   /s/ Steven A. Eisenbrown         Name:   Steven A. Eisenbrown       
Title:   President     

            ROCKWELL AUTOMATION CANADA
CONTROL SYSTEMS
      By:   /s/ Charles A. Cipolla         Name:   Charles A. Cipolla       
Title:   President     

            GRUPO INDUSTRIAS RELIANCE S.A. de C.V.
      By:   /s/ Douglas M. Hagerman         Name:   Douglas M. Hagerman       
Title:   Authorized Representative     

            ROCKWELL AUTOMATION GMBH
      By:   /s/ Timothy C. Oliver         Name:   Timothy C. Oliver       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

[Signature Page Continued]

            BALDOR ELECTRIC COMPANY
      By:   /s/ Ed Ralston         Name:   Ed Ralston        Title:   Vice
President, Finance and Treasurer     

 